Title: Benjamin Reed and Benjamin Bates to the Commissioners, 11 July 1778
From: Reed, Benjamin,Bates, Benjamin
To: First Joint Commission at Paris,Adams, John


     
      Gentlemen
      Ship Boston—Port Louis.July 11th 1778
     
     Whereas Jerome Cazneau, Serjeant of Marines, on board said Ship, on her Arrival in said Port, obtain’d Liberty to go on Shore, and there maliciously, and falsely represented to the French Men in general of their Abuse on board said Ship, telling them he would not return to said Ship, and injoyning and perswading those Marines and French Men who belonged to the Ship, to quit the Ship, and in every possible manner alienating their Dispositions from returning to their Duty, and that it was in his power to take every frenchman out of the Ship, and that it was his determin’d Resolution to hurt the Character of the Ship and Officers, as far as was in his power: thro’ the Partiality of the General, (who himself says) his most Christian Majesty’s Orders, to him are “to assist the Americans all that may be in his Power” at the same time encouraging the French Men who were engaged under American Regulations, to take a Choice whether to tarry, or quit the Ship. It was observed to him, our Regulations were such, that if any Man absented himself Forty Eight hours beyond the Bounds of his Liberty, unless in Case of Sickness or &c., he forfeits all Prize Money at that time due.
     The Disturbance arose from a few Frenchmen’s Complaint against Mr. Reed, our first Lieut, and Mr. Bates our third, for using their lawfull and proper Authority in their several Watches, with the becoming Strictness that those Stations required. And this may Certify all concerned, that all the Frenchmen on board the Boston, have been indulged in every thing, farther even than the Laws of America allowed: and that those Officers have the Good Will and Wishes of all on board, (Frenchmen excepted) to which with pleasure we subjoin our Names.
     
      Benjamin Reed 1st Lieuft.
      Benjamin Bates 3d Lieuft.
     
     
      NB The Generals Partiality to the frenchmen in general would not admit of those fore mentioned Officer’s Vindication, but even forbid them to speak in their own Behalf, and hinted to Capt. Tucker that he would do as he pleased, we being under the Power of his Cannon at Port Louis. And consequently ordered they should all leave the Ship with all their Cloaths &c.
     
    